 Case 1:20-cv-02350-FB-RLM Document 1 Filed 05/26/20 Page 1 of 4 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 VICTORIA BEKIEMPIS,

                               Plaintiff,                     Docket No. 2:20-cv-2350

        - against -                                           JURY TRIAL DEMANDED


 HYPERFRESH MAGAZINE, INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Victoria Bekiempis (“Bekiempis” or “Plaintiff”) by and through her undersigned

counsel, as and for her Complaint against Defendant Hyperfresh Magazine, Inc. (“Hyperfresh

Magazine” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of rapper Remy Ma, owned and registered by Bekiempis, a New York

based professional photographer. Accordingly, Bekiempis seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant transacts business in New York.
 Case 1:20-cv-02350-FB-RLM Document 1 Filed 05/26/20 Page 2 of 4 PageID #: 2




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Bekiempis is a professional photographer in the business of licensing her

photographs for a fee having a usual place of business at 44 Monroe Street #A27, New York,

New York 10022.

       6.      Upon information and belief, Hyperfresh Magazine is a domestic business

corporation with a place of business at 4805-07 North Broad Street, Philadelphia, PA 19141. At

all times material hereto, Hyperfresh Magazine has owned and operated a website at the URL:

www.HypeFresh.co (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Bekiempis photographed rapper Remy Ma (the “Photograph”). A true and correct

copy of the Photograph is attached hereto as Exhibit A.

       8.      Bekiempis is the author of the Photograph and has at all times been the sole

owner of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-177-813.

       B.      Defendant’s Infringing Activities

       10.     Hyperfresh Magazine ran an article on the Website entitled Remy Ma Hit With

Additional Charges. See: https://www.hypefresh.co/remy-ma-additional-charges/. The article

featured the Photograph. A screenshot of the Photograph on the Website is attached hereto as

Exhibit B.
 Case 1:20-cv-02350-FB-RLM Document 1 Filed 05/26/20 Page 3 of 4 PageID #: 3




        11.       Hyperfresh Magazine did not license the Photograph from Plaintiff for its article,

nor did Hyperfresh Magazine have Plaintiff’s permission or consent to publish the Photograph

on its Website.

                                 CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

        12.       Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

        13.       Hyperfresh Magazine infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. Hyperfresh Magazine is not,

and has never been, licensed or otherwise authorized to reproduce, publically display, distribute

and/or use the Photograph.

        14.       The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        15.       Upon information and belief, the foregoing acts of infringement by Hyperfresh

Magazine have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.

        16.       As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests judgment as follows:
 Case 1:20-cv-02350-FB-RLM Document 1 Filed 05/26/20 Page 4 of 4 PageID #: 4




       1.     That Defendant Hyperfresh Magazine be adjudged to have infringed upon

              Plaintiff’s copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded attorney’s fees and costs;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       May 26, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                        Attorneys for Plaintiff Victoria Bekiempis
